Citation Nr: 0936739	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
various disabilities, to include chronic pancreatitis, 
abscesses, anemia and renal failure, claimed to be due to 
insufficient care received by the VA Medical Center in Kansas 
City, Kansas prior to hospitalization in September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Veteran had requested a hearing before 
the Board on his June 2009 substantive appeal form, but 
subsequently withdrew the request in a July 2009 statement. 

During the pendency of this appeal, the Veteran and his 
daughter have argued that VA should pay for his September 
2007 hospitalization at a private hospital given the emergent 
circumstances.  It appears the Veteran is raising a claim of 
entitlement to reimbursement for private medical care.  The 
issue has never been considered by the Agency of Original 
Jurisdiction (AOJ) and is, therefore, REFERRED to the AOJ for 
proper adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran was found unresponsive in his truck in September 
2007 and was transported to the nearest medical facility.  He 
was ultimately transferred to a VA facility and diagnosed 
with renal failure, anemia, mass lesion in the pancreatic 
tail and chronic pancreatitis.  

He filed a claim alleging entitlement to compensation under 
the provisions of 38 U.S.C. § 1151, indicating insufficient 
primary care from the VA caused his September 2007 
hospitalization and resulting disabilities.  Specifically, 
the Veteran alleges at the time of his hospitalization, the 
doctors found a pancreatic mass lesion the size of a walnut.  
Prior to that time, the Veteran alleges he was regularly 
treated at the VA medical center and no such lesion was ever 
discovered or diagnosed.  The Veteran believes had he 
received proper care by the VA, the lesion would have been 
discovered and diagnosed years prior, preventing his renal 
failure, anemia and abscesses.  

His daughter further testified that the Veteran frequently 
complained of various gastrointestinal symptoms through the 
years that were ignored or not thoroughly checked by the VA.  
The Veteran was on several medications for other 
disabilities, which he alleges could have exacerbated his 
chronic pancreatitis.  

The VA medical records indicate the Veteran was regularly 
receiving treatment from the VA medical center (VAMC) in 
Kansas City, Kansas since 2003.  Prior to September 2007, the 
Veteran's treatment was largely for conditions unrelated to 
any gastrointestinal symptomatology.  On occasion the Veteran 
was seen for acid reflux disease and was prescribed 
medications for various disabilities, to include acid reflux 
disease.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  In the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran alleges his September 2007 
hospitalization for renal failure, anemia, chronic 
pancreatitis and abscesses are due to the VAMC's failure to 
recognize or diagnose the mass lesion in his pancreas years 
earlier.  There is at least some medical evidence indicating 
the Veteran sought regular treatment from the VAMC for 
several years leading up to the hospitalization, to include 
acid reflux disease.  The medical evidence is not 
dispositive, but it raises a reasonable possibility that the 
Veteran's condition was overlooked during his primary care 
through the years.  A VA medical opinion is indicated.  

The Veteran further indicated on his June 2009 substantive 
appeal form that he was initially hospitalized on August 24, 
2007 at Stormont-Vail Health Care and has received treatment 
there since that time.  These medical treatment records are 
not currently in the claims folder.  The RO should make 
efforts to obtain them.  The RO should also make efforts to 
obtain recent VA outpatient treatment records from October 
2008 to the present.

The Board also finds noteworthy that this claim for 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 was received in September 2008.  Therefore, it must be 
adjudicated in accordance with the current version of 38 
U.S.C.A. § 1151.

The amended version of 38 U.S.C.A. § 1151 has added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

38 C.F.R. § 3.361 substantively changed the standard in which 
§ 1151 claims are adjudicated.  For example, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d) 
(emphasis added).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
must be shown.  Id.  The prior version did not itemize ways 
of establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 
C.F.R. § 3.358 applies.  Claims filed on or after October 1, 
1997, however, must be adjudicated under the new provisions 
of 38 C.F.R. § 3.361.

In this case, the Veteran's claim was clearly filed after 
October 1, 1997, specifically in September 2008.  The RO 
adjudicated the Veteran's claim, however, under 38 C.F.R. § 
3.358.  Indeed, § 3.358 specifically indicates that, "This 
section applies to claims received by VA before October 1, 
1997....For claims received by VA on or after October 1, 1997, 
see § 3.361." 38 C.F.R. § 3.358(a) (2007).  The RO should 
readjudicate the Veteran's claim giving proper consideration 
of the current laws and regulations relevant to his claim as 
well as informing him of the current elements necessary to 
establish his claim.  Corrective action must be taken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for compensation 
under 38 U.S.C. § 1151.  Specifically, the 
RO must notify the Veteran of the current 
elements necessary to establish a 38 
U.S.C. § 1151 claim as amended in 38 
C.F.R. § 3.361.

2.  Obtain the Veteran's medical records 
and treatment from the VA medical system 
in Kansas City, Kansas from October 2008 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Ask the Veteran to identify any and 
all private medical providers who he 
sought treatment for his renal failure, 
chronic pancreatitis, pancreatic lesion, 
or anemia, to include Stormon-Vail Health 
Care; ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from Stormon-Vail Health 
Care and any other private medical doctor 
identified.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

4.   After obtaining the above records to 
the extent available, schedule the Veteran 
for an appropriate examination for his 
claimed chronic pancreatitis, abscesses, 
renal failure and anemia to determine the 
extent and likely etiology of any 
condition(s) found, specifically 
addressing the following:

Does the Veteran currently have 
disabilities, to include chronic 
pancreatitis, abscesses, renal failure or 
anemia, that were at least as likely as 
not (1) caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the Kansas City, Kansas VA 
Medical Center in providing the Veteran's 
primary care in the years prior to the 
September 2007 hospitalization; or (2) is 
due to an event not reasonably 
foreseeable. The examiner should provide a 
rationale for all opinions expressed.  

The examiner should specifically address 
the Veteran's contentions that the VA 
should have discovered the pancreatic mass 
lesion in the years prior during his 
regular course of treatment for other 
disabilities, to include acid reflux 
disease; or that the Veteran's large 
amount of prescription medicine prescribed 
by the VA negligently led to his 
pancreatic mass lesion and ultimate 
hospitalization.

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving all conflicting 
medical opinions.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above is complete, 
readjudicate the Veteran's claim, 
specifically considering the criteria 
under 38 C.F.R. § 3.361 (2008).  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



